Name: Commission Regulation (EEC) No 2620/88 of 22 August 1988 fixing the regulatory amounts applicable in 1988/89 to imports of certain wine-sector products from Spain into the Community as constituted at 31 December 1985
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 8 , 88 Official Journal of the European Communities No L 234/9 COMMISSION REGULATION (EEC) No 2620/88 of 22 August 1988 fixing the regulatory amounts applicable in 1988/89 to imports of certain wine-sector products from Spain into the Community as constituted at 31 December 1985 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas, in order to ensure uniform tariff classification of fresh grape must with fermentation arrested by the addition of alcohol as defined in additional note 4 (a) to Chapter 22 of the combined nomenclature, that product should be classified exclusively within CN codes 2204 21 29 , 2204 21 39 , 2204 29 29 and 2204 29 39 of the Appendix to the Annex hereto ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 123 (2) thereof, Having regard to Council Regulation (EEC) No 480/86 of 25 February 1986 laying down general rules of application of the regulatory amounts applicable to trade in certain wine sector products between the Community as constituted on 31 December 1985 and Spain ('), and in particular Article 11 thereof, HAS ADOPTED THIS REGULATION : Article 1 For the 1988/89 wine year, the regulatory amounts provided for in Article 2 of Regulation (EEC) No 480/86 are fixed in the Annex hereto for the products indicated therein . Whereas, in the light of the rules laid down in Regulation (EEC) No 480/86, the regulatory amounts should be fixed by reference to the prices recorded on the Spanish market and on the market of the Community as constituted at 31 December 1985 ; Whereas Article 1 23 (2) (a) of the Act of Accession stipulates that a regulatory amount is to be levied on table wine ; whereas, for the purposes of applying that common measure, the table wines considered to be in a close economic relationship with each type of table wine should be determined ; Article 2 For the purposes of this Regulation, the following shall be considered to be in a close economic relationship with table wine of type :  A I : white table wines which are not of type A I, A II or A III,  R I : red table wines with an actual alcoholic strength of less than 1 2,5 % vol which are not of type R I or R HI,  R II : red table wines with an actual alcoholic strength of not less than 1 2,5 % vol which are not of type R II or R III . The regulatory amounts applicable thereto shall be those laid down for the particular type of table wine with which they are in a close economic relationship. Whereas the conditions laid down in Article 123 (2) (b) of the Act of Accession are not met ; whereas the fixing of regulatory amounts applicable to wine-sector products other than table wine is therefore not warranted ; Whereas it should be made clear that the codes used for the regulatory amounts are those of the combined nomenclature as defined in Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (2), as last amended by Regulation (EEC) No 1 858/88 (3) ; whereas the additional codes are defined in the tables in the Appendix to the Annex hereto and whereas the table numbers relate to the chapter indicated in the first two figures of the combined nomenclature codes ; Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 September 1988 . (') OJ No L 54, 1 . 3 . 1986, p. 2. (2) OJ No L 256, 7 . 9 . 1987, p. 1 . (s) OJ No L 166, 1 . 7 . 1988 , p. 10 . No lL 234/10 Official Journal of the European Communities 24. 8 . 88 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 August 1988 . For the Commission Frans ANDRIESSEN Vice-President 24. 8 . 88 Official Journal of the European Communities No L 234/ 11 ANNEX CN code Table Additional code Notes Regulatory amounts 2204 21 25 22-5 7431 7432 7433 7434 (') 0 ) (') (') 0,30 0,30 0,30 0,30 2204 21 29 22-6 7438 7439 7440 7441 (') (') (') ( ¢) 0,15 0,15 0,15 0,15 2204 21 35 22-8 7449 7450 7451 (') 0 0) 0,30 0,30 0,30 2204 21 39 22-9 7455 7456 7457 (') (') (') 0,15 0,15 0,15 2204 29 25 22-11 7478 7479 7480 7481 7482 7483 (2) (2) 0 (2) '(') (') 17,82 17,82 20,35 20,35 0,80 0,80 2204 29 29 22-12 7487 7488 7489 7490 (2) (2) (') 0 13,34 13,34 0,29 0,29 2204 29 35 / 22-14 7498 7499 7514 7518 (2) (2) (') 0 17,82 &gt; 20,35 0,80 0,80 2204 29 39 22-15 7524 7525 7526 (2) (') 0 ) 13,34 0,29 0,29 (') ECU per % vol per hectolitre . (2) ECU per hectolitre of product. No L 234/ 12 Official Journal of the European Communities 24. 8 . 88 Appendix ADDITIONAL CODES CHAPTER 20 TABLE 20-7 CN code Description Additional code 2009 60 1 1 2009 60 19 2009 60 51 2009 60 71  Concentrated grape must and concentrated grape juice, as specified in points 6 and 9 respectively of . Annex I to Regulation (EEC) No 822/87 : White   Other  Rectified concentrated grape must, as specified in point 7 under b) of Annex I to Regulation (EEC) No 822/87 ; White  ' Other  Other : White   Other 7391 7392 7393 7394 7395 7396 TABLE 20-8 E CN code Description Additional code 2009 60 59 2009 60 79 2009 60 90  Grape juice (including grape must) : White   Other  Other : White   Other 7397 7398 7399 7414 CHAPTER 22 TABLE 22-4 CN code Description Additional code 2204 21 21 2204 21 23  Qualifying as Denominacion de origen or 'Denominacion de origen calificada' wine in accordance with Regulation (EEC) No 823/87 :   Of an actual alcoholic strength :    Of 9 % vol or more but not exceeding 13 % vol    Other 7428 7429 7430 TABLE 22-5 CN code t ! Description Additional code 2204 21 25  Table wine as defined under No 13 of Annex I to Regulation (EEC) No 822/87 :   Of the type A II and A III as defined in Annex III to Regulation (EEC) No 822/87 :    Of an actual alcoholic strength : .     Of 9 % vol or more but not exceeding 13 % vol     Other   Retsina   Other  Wine from third countries : Presented in the document V I or V A under the name Riesling or Sylvaner   Other  Other :   New wine still in fermentation, as specified in point 1 1 of Annex I to Regulation (EEC) No 822/87   Other 7431 7432 7433 7434 7587 7588 7435 7437 24. 8 . 88 Official Journal of the European Communities No L 234/ 13 ¢ TABLE 22-6 CN code Description Additional code Table wine as defined under No 13 of Annex I to Regulation (EEC) No 822/87 : Of the type R III as defined in Annex III to Regulation (EEC) No 822/87 : Of an actual alcoholic strength : Of 9 % vol or more but not exceeding 13 % vol Other Retsina Other 2204 21 29 Wine from third countries : 7438 7439 7440 7441 7589 7590 7442 7443 7444 Presented in the document V I or V A under the name Portugieser Other Other : New wine still in fermentation, as specified in point 1 1 of Annex I to Regulation (EEC) No 822/87 Fresh grape must with fermentation arrested by the addition of alcohol , within the meaning of addi ­ tional note 4 (a) to Chapter 22 in the combined nomenclature Other TABLE 22-7 CN code , Description Additional I code I  Qualifying as 'Denominacion de origen ' or 'Denominacion de origen calificada' wine in accordance with Regulation EEC) No 823/87 2204 21 31 2204 21 33 Quality liqueur wine produced in specified regions as specified in point 14 of Annex I to Regulation 7445 7446 7448 (EEC) No 822/87 Other TABLE 22-8 CN code Description Additional code Table wine as defined under No 13 of Annex I to Regulation (EEC) No 822/87 : Of the type A II and A III as defined in Annex III to Regulation (EEC) No 822/87 Retsina Other Wine from third countries : 2204 21 35 Presented in the document V I or V A under the name Riesling or Sylvaner 7449 7450 7451 7591 7592 7452 7447 7454 Other Other : New wine still in fermentation, as specified in point 1 1 of Annex I to Regulation (EEC) No 822/87 Liqueur wine as specified in point 14 of Annex I to Regulation (EEC) No 822/87 Other TABLE 22-9 I CN code Description Additionalcode Table wine as defined under No 13 of Annex I to Regulation (EEC) No 822/87 : Of the type R III as defined in Annex III to Regulation (EEC) No 822/87 Retsina Other Wine from third countries : Presented in the document V I or V A under the name Portugieser 2204 21 39 Other 7455 7456 7457 7593 7594 7458 7496 7459 7469 Other : New wine still in fermentation, as specified in point 1 1 of Annex I to Regulation (EEC) No 822/87 Liqueur wine as specified in point 14 of Annex I to Regulation (EEC) No 822/87 Fresh grape must with fermentation arrested by the addition of alcohol , within the meaning of addi ­ tional note 4 (a) to Chapter 22 in the combined nomenclature Other No L 234/ 14 Official Journal of the European Communities 24. 8 . 88 TABLE 22-10 CN code Description Additional code Qualifying as. Denominacion de origen or 'Denominacion de origen calificada' wine in accordance with Regulation (EEC) No 823/87 : Of an actual 2204 29 21 2204 29 23 alcoholic strength : 7473 7474 7477 Of 9 % vol or more but not exceeding 13 % vol Other Other TABLE 22-11 CN code Description Additional , code  Table wine as defined under No 13 defined in of Annex I to Regulation (EEC) No 822/87 : Of the type A II as Annex III to Regulation (EEC) No 822/87 : Of an actual alcoholic strength : Of 9 % vol or more but not exceeding 13 % vol Other Of the type A III as defined in Annex III to Regulation (EEC) No 822/87 : Of an actual alcoholic strength : Of 9 % vol or more but not exceeding 13 % vol 2204 29 25 Other 7478 7479 7480 7481 7482 7483 7595 7596 7484 7486 Retsina Other Wine from third countries : Presented in the document V I or V A under the name Riesling of Sylvaner Other Other : New wine still in fermentation, as specified in point 1 1 of Annex I to Regulation (EEC) No 822/87 Other TABLE 22-12 i CN code Description Additional code - Table wine as defined under No 13 of Annex I to Regulation (EEC) No 822/87 : Of the type R III as defined in Annex III to Regulation (EEC) No 822/87 : Of an actual alcoholic strength : Of 9 % vol or more but not exceeding 13 % vol Other Retsina Other 2204 29 29 Wine from third countries : 7487 7488 7489 7490 7597 ¢ 7598 7491 7492 7493 Presented in the document Other V I or V A under the name Portugieser Other : New wine still in fermentation, as specified in point 1 1 of Annex I to Regulation (EEC) No 822/87 Fresh grape must with fermentation arrested by the addition of alcohol, within the meaning of addi ­ tional note 4 (a) to Chapter 22 in the combined nomenclature Other TABLE 22-13 . CN code Description Additional Icode I Qualifying as 'Denominacion de origen' or 'Denominacion de origen calificada' wine in accordance with Regulation (EEC) No 823/87 2204 29 31 2204 29 33 Quality liqueur wine produced in specified regions as specified in point 14 of Annex I to Regulation 7494 7495 7497 (EEC) No 822/87 Other 24. 8 . 88 Official Journal of the European Communities No L 234/ 15 TABLE 22-14 ¢ CN code Description Additionalcode 2204 29 35  Table wine as defined under No 13 of Annex I to Regulation (EEC) No 822/87 :   Of the type A II as defined in Annex III to Regulation (EEC) No 822/87   Of the type A III as defined in Annex III to Regulation (EEC) No 822/87   Retsina   Other  Wine from third countries :   Presented in the document V I or V A under the name of Riesling or Sylvaner   Other  Other :   New wine still in fermentation, as specified in point 1 1 of Annex I to Regulation (EEC) No 822/87   Liqueur wine as specified in point 14 of Annex I to Regulation (EEC) No 822/87   Other 7498 7499 7514 7518 7599 7614 7519 7643 7523 TABLE 22-15 CN code Description Additionalcode 2204 29 39  Table wine as defined under No 13 of Annex I to Regulation (EEC) No 822/87 :   Of the type R III as defined in Annex III to Regulation (EEC) No 822/87   Retsina   Other  Wine from third countries :   Presented in the document V I or V A under the name Portugieser   Other :  Other :   New wine still in fermentation , as specified in point 1 1 of Annex I to Regulation (EEC) No 822/87   Liqueur wine as specified in point 14 of Annex I to Regulation (EEC) No 822/87   Fresh grape must with fermentation arrested by the addition of alcohol , within the meaning of addi ­ tional note 4 (a) to Chapter 22 in the combined nomenclature   Other 7524 ' 7525 7526 7618 7619 7527 7644 7528 7529 TABLE 22-16 - CN code Description Additional code 2204 21 41 2204 21 49 2204 21 51 2204 21 59 2204 29 41 2204 29 45 2204 29 49 2204 29 51 2204 29 55 2204 29 59  Quality liqueur wine produced in specified regions as specified in point 14 of Annex I to Regulation (EEC) No 822/87  Other White   Other 7530 7531 7532 TABLE 22-17 CN code Description Additional code 2204 30 10  Grape must, in fermentation or with fermentation arrested otherwise than by the addition of alcohol , within the meaning of additional note 2 to Chapter 22 of the combined nomenclature : White   Other 7533 7534 7535 No L 234/ 16 Official Journal of the European Communities 24. 8 . 88 TABLE 22-18 CN code Description Additionalcode 2204 30 91 2204 30 99  Concentrated grape must and concentrated grape juice, as specified in points 6 and 9 respectively of Annex I to Regulation (EEC) No 822/87 : White   Other  Rectified concentrated grape must, as specified in point 7 under b) of Annex I to Regulation (EEC) No822/87 : V ' White *   Other  Grape juice (including grape must) : White   Other  Other : White   Other 7536 7537 7538 7539 7638 7639 7640 7641